DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the remarks filed on 14 June 2021.
Claims 1-20 are allowed

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims at hand generally deal with a security tool system and method that ensures only anonymized information leaves an internal network when sending information about a transaction to an external network. The tool receives transaction/communication requests from users seeking to perform transactions/communications between a first entity and a second entity. In response 5to receiving such requests, the tool generates anonymized virtual accounts to use to perform the transactions/communications, such that sensitive information that may otherwise be transmitted along with the transactions/communications is obfuscated from the second entity.  
The claims are patent eligible because the ordered combination of claims amount to significantly more than the judicial exception.
Oskolkov (US 2013/0060694 A1) discloses a system for creating an anonymized virtual charging card that contains multiple card accounts (i.e., subaccounts).  Oskolkov discloses storing a user profile 
Vincent (US 8,347,302 B2) discloses to a send the request if the first transaction cost is lower than the second transaction cost and the third transaction cost.  The first transaction cost comprises request r1 (first subaccount) and request t2 (second subaccount); the second transaction cost comprises request r 2 (second subaccount) and request t3 (third subaccount); the third transaction cost comprises request r1 (first subaccount) and request t3 (third subaccount).
Zimmer (US 2014/0052595 A1) discloses analyzing and comparing overdraft fees for various accounts.
The closest Non Patent Literature the Examiner could find is Liviu Hirtan “Blockchain-Based Approach for e-Health Data Access Management with Privacy Proection”, which discloses a blockchain based software solution within a wide range of domains. Hirtan discloses a design where blockchain technology is proposed to be used in the healthcare system, where the vital information regarding the medical analyses are shared between hospitals, medical clinics and research institutes based on access policies defined by the patients. In order to protect confidential data, Hitran’s solution involves the use of two types of chains: a private one, the sidechain, which keeps information about real ID of the patients, and a public one, the mainchain, which stores information about patients' health data marked with a temporary ID.
The closest Foreign Reference the Examiner could find is Aissi (EP 3248165 A1) discloses a transaction utilizing anonymized user data.  Aissi discloses a user requests to utilize anonymized user data to conduct a transaction. The anonymized user data keeps the user’s sensitive data private, while still allowing certain entities to perform fraud analyses. The user configures a specific combination of user data elements to be anonymized prior to or at the time of the transaction. In some embodiments, 
Examiner determined that it would not have been obvious to combine these arts to disclose a security tool for information exchange.  It would not have been obvious to combine these arts to disclose: a system comprising: a database configured to store an account comprising: a first subaccount; a second subaccount; and a third subaccount; a memory configured to store: a first profile, the first profile specifying a first level of anonymization and a first level of account access, the first level of account access permitting access to the first subaccount, the second subaccount, and the third subaccount, the first level of anonymization requesting an anonymization of a first piece of identification information associated with the account; and a second profile, the second profile specifying a second level of anonymization and a second level of account access, the second level of account access permitting access to the first subaccount and denying access to the second subaccount and the third subaccount, the second level of anonymization requesting the anonymization of the first piece of identification information associated with the account and an anonymization of a second piece of identification information associated with the account; a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive, over an internal network and from a first device located on the internal network, a request for a first transaction using the account wherein: the first transaction is between the first entity and a second entity, the first entity located on the internal network, the second entity located on an external network; and the request is associated with the first profile; in response to receiving the request for the first transaction: determine, based on the first transaction and the first profile, a set of subaccounts for the first transaction, the set of subaccounts for the first 62173561ATTORNEY DOCKET NO.PATENT APPLICATION 015444.1492USSN 16/588,006 3 transaction comprising the first subaccount and the second subaccount, wherein determining the set of subaccounts for the first transaction comprises: determining that the first profile permits 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.L.L./Examiner, Art Unit 3691                  

/HANI M KAZIMI/Primary Examiner, Art Unit 3691